Title: To James Madison from George Lee Turberville, 14 December 1788
From: Turberville, George Lee
To: Madison, James


My dear sir
Sunday Decr. 14th. 1788. Richd City
Yes we had almost supposed from your silence that you had assented to the publication of a part of your favor to me—the type was set—but only one single copy was struck—that copy Mr. R. B. Lee informs me has been transmitted to you. My fortunate stars steel’d me agt. importunities when my conscience almost condemn’d my obstinacy. A Copy of the publication is transmitted to you—in which the clauses of yr. Letter were inserted.
In my hurry last post I neglected to inform you that the District in which Orange is placed—is composed of the Counties of Amherst—Albemarle—Goochland—Louisa—Fluvanna Orange—& Culpepper. Mr. Munroe is writing Myriads of Letters to the different Counties their contents I know not—but the direction in his hand-writing I have seen—lodged with Colo. William Cabell for their conveyance to Amherst. Every possible exertion is making against you—& Mr. Henry’s insinuations agt. you are held forth to the people as sacred incontrovertable facts. They were—That you had said in Convention not a letter of the Constitution cou’d be spared—and you were a Friend to direct Taxation which was the most oppressive part of the whole Constitution. Yr. Friends are not less Active, (as the enclosed publication will shew you)—and find their hopes more & more elevated every day. The violence of the Antifederals has begun to arrouse suspicion—& so soon as the people become acquainted with the Conduct of their great high preist I have not a doubt, but that they will take that direction which reason & moderation point out to them. Great Temper & deliberation is still the Characteristic of the Federals, who are at this period the most popular side of the house—that is upon questions not connected with the grand subject. We are all greatly pleased at the prospect of a Majority of the Friends to the new Government being appointed in the first instance to administer it—since it is a warrantable supposition that those who have been inveterately opposed to it will be very anxious to prove the clearness of their foresight & will therefore endeavor to present it to the people in the most disgusting & terrifying form.
December 16th.
All the Bills for reforming our judiciary system passed the House of Delegates yesterday nemine contradicente: and they are now with the Senate. Ten new Bills were moved for as supplementary to this new system of Jurisprudence and the new Constitution. The revenue is not touch’d on yet. We have several Ballots on hand—several reports that will take up a day apeice to do them justice. The clerk is five minutes reading the orders of the day & there are in all at least 25 new bills of consequence now to be brought in—& yet it is the sanguine expectation of some Gentlemen that we may rise on saturday.
Mr. Dawson has offer’d to serve the people in the Orange district. This gives great concern to the Antifederal Gentry at this place. They say that if he continues it will be the means of dropping Mr. Munro. But it is to be hoped that there will be found a majority of Rational Men in the district of Orange—& every other district—& then the Elections will not depend on the number of Candidates. It wou’d give me great pleasure to meet with you when you come into this state. Your time will be so much engrossed that I can readily conceive you will have few minutes in your power to devote to private friendship—but if it shou’d so happen that your conveniency wou’d permit you to visit, or Accident shou’d direct you to the part of the Country where I live—beleive me sir there is not a person in existance whose company, wou’d afford more ample gratification—or go farther in the promotion of my happiness than yours. Wishing you all the good things of this transitory Life I remain my dear sir Yr. Most Afft. humble servant
George Lee Turberville
